Citation Nr: 1217911	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A hearing was held on April 6, 2009, in Lincoln, Nebraska, before Mark Greenstreet, a Chief Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive medical evidence of record indicates that the Veteran's current respiratory disorder is etiologically related to his smoking history, not his period of active service.  


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in active service.  38 U.S.C.A.      §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in October 2006 with regard to the claim for service connection for a chronic respiratory disorder.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in March 2007.  In addition, the Veteran was sent another notification letter in April 2010 in accordance with the November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   The Board acknowledges that the April 2010 letter was not sent prior to the initial adjudication of the claim in March 2007.  However, the claim was readjudicated by the October 2011 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board in connection with the Veteran's claim.  In addition, the Board observes that the Veteran's case was remanded in November 2009 to request clinical records from the Fort Leonard Wood base hospital for the period of the Veteran's basic training - from January 1968 to at least March 1968.  In April 2010, the RO requested the Veteran's in-patient records and received the records in May 2010.  Therefore, the Board's remand directive has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the March 2011 remand, the Veteran was afforded a VA examination in April 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as the opinion was predicated on a full reading of the claims file and the statements of the Veteran.  The report also provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the Board finds that the March 2011 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal, and there are no assertions to the contrary.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A.  § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2011).  This provision of law does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military service, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2011).

In this case, the Veteran filed his application to reopen his claim for service connection in 2006.  As explained in the prior remand, the Board is considering the Veteran's claim for service connection on a de novo basis as new in-patient records have been associated with the claims file following the last final rating decision.  See 38 C.F.R. § 3.156(c).  Although the Board is considering the claim on a de novo basis, the Veteran still filed his claim to reopen in 2006 (after June 9, 1998).  The Board is bound by the laws enacted by Congress, and in the present case, there is simply no legal basis to award entitlement to service connection for a respiratory disorder as secondary to tobacco use in service.  Accordingly, to the extent that any of the Veteran's respiratory disorder was due to tobacco use, the claim for entitlement to service connection must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder.

The service treatment records show that the Veteran was diagnosed with bronchitis; however, it appears that the bronchitis was acute and transitory.  The February 8, 1968 record noted that the Veteran presented with a three day history of sore throat, cough, headaches, and stiff neck.  He was diagnosed with bronchitis and discharged to duty on February 11, 1968.  The remaining service treatment records are absent for any continuing complaints of breathing problems.  The August 1969 report of medical history shows that the Veteran checked yes as to ever having had sinusitis and shortness of breath.  However, it is also important to note that the Veteran also checked yes as to experiencing shortness of breath and asthma upon enlistment into active service as shown by the September 1965 enlistment report of medical examination.  In any event, the August 1969 separation report of medical examination shows that the Veteran's lungs and chest were clinically evaluated as normal and there was no diagnosis of any respiratory disorder.  

The Veteran was afforded a VA examination in August 1991.  The Veteran reported that while at Fort Leonard Wood in January 1967, he was treated for pneumonia and hospitalized for approximately seven days, treated with medicines and the pneumonia resolved.  During his Vietnam tour, he reported that he was treated on at least two occasions for respiratory problems with inhalers.  He has no history of asthma as a child.  He stated that he continued to have problems with his breathing.  He has smoked since 1967 but no physician has ever told him he had lung disease.  One physician told him he possibly might have an asthmatic problem, but this was not evaluated. The Veteran does relate that spring or wet weather seems to make his respiratory problems worse.  He normally has a cough with some whitish phlegm produced and has had one episode of hemoptysis.  Respiratory infections, bronchitis, and pneumonia over the past number of years have been treated medically and resolved.  The Veteran was diagnosed with chronic obstructive pulmonary disease, possible asthma component.  The chest x-ray revealed modest interstitial lung pattern.  

The VA treatment records show notations of chronic obstructive pulmonary disease and that the Veteran has a smoking history.  

The Veteran was afforded a VA examination in April 2011.  The claims file was reviewed.  The Veteran was diagnosed with COPD.  The Veteran stated that he smoked in service and then stopped after service and again smoked between 1988 and 1990.  He does have numerous entries in his medical records concerning a tobacco history.  He said he rarely smokes now.  He made an interesting comment that he used inhalers since coming home from Vietnam.  He was hospitalized during basic training for a few days because of a bronchitis episode.  The examiner noted that the Veteran appeared to have COPD as this appears to be the best diagnosis for his pulmonary condition at this time.  However, it appears less likely that this current respiratory disorder is related to military service because he appeared to have an isolated bronchitis episode in 1968 for which he was hospitalized for a few days.  He said he had pneumonia, but his chest x-ray at that time was normal.  An isolated bronchitis episode does not cause COPD.  The most likely cause of his COPD is his smoking history as this is well known to the medical literature.  Therefore, the examiner opined that it appeared less likely that any current respiratory disorder was etiologically related to his military service to include the in-service treatment for bronchitis.

In making the above determination, the Board has considered the Veteran's assertions that he has a current respiratory disorder that is related to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his respiratory disorder was caused by his active service.  A respiratory disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of a respiratory disorder requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced since service, his statements as to the cause of his current lung disorder do not constitute competent evidence.  Moreover, the Veteran's mere conclusory statements are not as persuasive as those of the VA examiner who has medical expertise and provided supporting rationale for the provided medical opinion.

To the extent that the Veteran has attested to having chronic/continuous symptomatology of a respiratory disorder since active service, the Board acknowledges that the Veteran can attest to symptoms such as shortness of breath.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board does not question the competency and credibility of the Veteran with respect to his reports of a gradual onset of breathing difficulty since his period of active service.  Although the medical evidence demonstrates that the Veteran has reported a long history of shortness of breath, the Board attributes more value to that of the competent medical evidence of record.  The record shows, and the Veteran does not dispute, that he has a history of smoking.  Thus, although the Veteran may have experienced symptoms of his respiratory disorder since service, he also smoked during and after service.  The Veteran's symptoms have been attributed to his smoking history and his current respiratory disorder has not been related to his period of active service by the most persuasive medical evidence of record.  Therefore, the Board finds that service connection based on continuity of symptomatology is not warranted.            38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Accordingly, the Board concludes that service connection for a chronic respiratory disorder is not warranted.  See      38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER

Entitlement to service connection for a chronic respiratory disorder is denied.



____________________________________________
MARK GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


